Citation Nr: 1703377	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for diabetes type mellitus II.

2.  Entitlement to service connection for bilateral hearing loss

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypothyroidism

5.  Entitlement to service connection for a cardiac disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972 and from April 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran presented sworn testimony during a Travel Board hearing in Jackson, Mississippi, which was presided over by the Veterans Law Judge, who has now left the Board.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was provided with the opportunity to have a new hearing conducted by a different judge, and he has submitted a letter in November 2016 wherein he indicated he wanted a new in-person hearing at his local VA Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the departure of the Veterans Law Judge who presided over his April 2016 Travel Board hearing, the Veteran was provided the opportunity to receive a new hearing.  The Veteran in a November 2016 he indicated he wanted a new in-person hearing at his local VA Regional Office. As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity. 

Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative. After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


